Citation Nr: 1454246	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  04-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure, for purposes of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to February 1946, including in combat in World War II.  He died in August 2002.  The Appellant is his surviving spouse.

This case has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Appellant's claim of entitlement to service connection the cause of the Veteran's death, to include as due to ionizing radiation exposure, for purposes of receiving Dependency and Indemnity Compensation (DIC).  The Appellant disagreed with this decision in February 2003.  She perfected a timely appeal in January 2004.

In March 2006, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board subsequently denied the Appellant's claim in July 2007.  The Appellant, through her attorney, appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, both the Appellant, through her attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand (Joint Motion) with the Court.  The Court granted the Joint Motion later in October 2009, vacating and remanding the Board's July 2007 decision.  In January 2011 and in August 2013, the Board again remanded this matter to the AOJ.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in August 2002 of acute myeloid leukemia (AML).

2.  At the time of the Veteran's death, service connection was in effect only for discogenic disease of the lumbar spine.

3.  The U.S. Army Medical Command has concluded that it was highly unlikely that the Veteran would have been exposed to ionizing radiation during active service, including while performing duties as a medical technician, and the duties, location, and identified time frames on his WD AGO Form 100 (U.S. Army Separation Qualification Record) do not meet the definition of a radiation risk activity; thus, the Veteran's alleged in-service ionizing radiation exposure is not conceded.

4.  The record evidence does not show that the cause of the Veteran's death is related to active service or any incident of service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.311 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2003, July 2006, and in January 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued in July 2006 and in January 2011, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in January 2011.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, although the Appellant was not provided with VCAA notice prior to the currently appealed rating decision issued in November 2002, her claim was readjudicated after all applicable notice was provided.  Because the Appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and her attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  The record evidence contains a nexus opinion report concerning the contended etiological relationship between the cause of the Veteran's death and active service, which was obtained by VA in February 2013.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In November 2004, January and August 2011, and in December 2013, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's complete service treatment records and service personnel records, including records of his alleged in-service radiation exposure, were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, VA's duty to assist is heightened and includes an obligation to search alternative forms of service department records.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

Here, VA was able to obtain and associate with the claims file records pertaining to the Veterans that were located in the Office of the Army Surgeon General, which consisted of a December 1944 entry and the February 1946 separation examination report.  Additional search efforts produced the Veteran's WD Form AGO 100, containing information that detailed the duties and responsibilities of the Veteran's military occupation specialty and certain awards and decorations that the Veteran had earned during his active duty service.

In its August 2013 remand, the Board directed that the AOJ contact the U.S. Army Medical Command and request a formal radiation dose reconstruction for the Veteran and a determination as to whether he participated in a "radiation risk activity."  See 38 C.F.R. § 3.309 (2014).  The Board also requested that, once a formal radiation dose reconstruction was provided by the U.S. Army Medical Command, the AOJ should forward the Appellant's claim to VA's Undersecretary for Health to prepare a radiation dose estimate for the Veteran.  See generally 38 C.F.R. § 3.311 (2014).  

The U.S. Army Medical Command responded in January 2014 that a formal radiation dose reconstruction was not required for the Veteran because it was highly unlikely that he would have been exposed to ionizing radiation during active service, including while performing duties as a medical technician.  The U.S. Army Medical Command also notified the AOJ in January 2014 that the duties, location, and identified time frames on the Veteran's WD AGO Form 100 (U.S. Army Separation Qualification Record) did not meet the definition of a radiation risk activity found in § 3.309.  See 38 C.F.R. § 3.309.  Given the findings of the U.S. Army Medical Command in January 2014 regarding the inapplicability of a radiation dose reconstruction for the Veteran and his lack of participation in a radiation risk activity during active service, the Board finds it reasonable to conclude that referral to the Undersecretary for Health is not required in this case because it would not be feasible for the Undersecretary to prepare a radiation dose estimate for the Veteran.  See 38 C.F.R. § 3.311(a)(2)(iii) (2014) (requiring the Undersecretary for Health to prepare a radiation dose estimate "to the extent feasible"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Having reviewed the record evidence, the Board also finds that there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998), and Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the foregoing, the Board finds it reasonable to conclude that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  Further, the Board finds that the Appellant has been provided adequate notice of the evidence needed to substantiate her claim and that there is no prejudice to her by appellate consideration of the claim at this time, because the essential fairness of the adjudicative process was maintained.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to the meet the requirements of the VCAA.


Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran was exposed to ionizing radiation while working as a medical technician during active service and such exposure caused or contributed to cause his death from AML several decades later.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including leukemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Acute myeloid leukemia (AML) is included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  The Veteran's death certificate lists acute myeloid leukemia (AML) as the cause of his death.  Because leukemia is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable to the Appellant's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

As noted elsewhere, it appears that the Veteran's complete service treatment records and service personnel records likely were lost in the July 1973 fire at the NPRC.  The Veteran's available service treatment records show that, at his enlistment physical examination in March 1944, clinical evaluation was normal except for several scars.  A review of Army Surgeon General's Office (SGO) records indicates that the Veteran was treated for acute laryngitis in December 1944.  At his separation physical examination in February 1946, clinical evaluation of the Veteran was normal.

The Veteran's WD Form AGO 100 (U.S. Army Separation Qualification Record) shows that he served as a reconnaissance non-commissioned officer (NCO) with a mechanized reconnaissance squadron in the European Theater of Operations during World War II.  This form indicates that:

[The Veteran was] responsible for the control, coordination, and tactical employment of a reconnaissance crew consisting of 8 men.  Operated from 2 jeeps to obtain information concerning strength, disposition, and probable intentions of the enemy forces.  Sought route conditions, locations for bivouac, and terrain features in order to facilitate tactical employment of friendly troops.

The Veteran received battle stars for the Rhineland and Central Europe campaigns.  His military occupational specialty (MOS) included reconnaissance NCO and medical technician.

The post-service evidence shows that the Veteran was admitted to a VA long-term care facility in March 2001.  An evaluation of the Veteran shortly after his admission indicated that he was in a wheelchair.  He was bowel and bladder incontinent and needed assistance in his activities of daily living.  He had lived with his wife prior to his admission.  These VA records show that the Veteran was hospitalized for treatment of recurrent bladder cancer in August 2001 while he was a resident in the long-term care facility.

The Veteran was hospitalized at a VA Medical Center (VAMC) in July and August 2002 immediately prior to his death.  The Veteran's terminal medical records from the VAMC indicate that, in the weeks prior to his death, he was being followed as an inpatient for newly diagnosed acute myeloid leukemia (AML) which was complicated by severe sepsis and pancytopenia.  It appears that the Veteran was diagnosed as having AML following a positive bone marrow biopsy in early July 2002.  A VA chief of hematology/oncology noted on July 9, 2002, that the Veteran's prognosis was poor based on his immunotyping, his age, and the possibility of an underlying myelodysplastic syndrome.  A VA pulmonary attending physician noted on July 31, 2002, that the Veteran was newly diagnosed with AML and status-post chemotherapy with severe sepsis that required admission to the intensive care unit (ICU).  He had experienced 2 separate hypotensive episodes and had been admitted to the medical ICU (MICU) 1 day earlier.  He had been hemodynamically stable since his MICU admission.  The assessment included sepsis/AML.  These records indicate that the Veteran continued to experience neutropenic fever "in spite of broad spectrum antibiotic coverage" while undergoing chemotherapy to treat his newly diagnosed AML.  The Veteran also received multiple blood transfusions while hospitalized at a VAMC.  On August 8, 2002, it was noted that the Veteran had a poor prognosis due to his AML with multiple chromosomal abnormalities.  Chemotherapy was discontinued.  The Veteran died on August [redacted], 2002.

In a November 2003 opinion, a VA physician stated that AML "can be de novo or secondary.  The environmental factors that are thought to cause DNA damage and precipitate leukemia include ionizing radiation, exposure to benzene" and chemotherapy drugs.  The VA examiner concluded that the etiology of the Veteran's AML could not be determined at that time.

In statements on her January 2004 VA Form 9 (substantive appeal), the Appellant, through her service representative, asserted that there was "a very high probability of continuous radiation exposure" while the Veteran was working as a medical technician during service.

In a September 2006 addendum to the November 2003 opinion, a VA physician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This physician stated that the Veteran had been treated for chronic obstructive pulmonary disease, a malignant bladder tumor, and "heart conditions" for many years before being diagnosed as having acute myeloid leukemia (AML).  This physician next stated that service connection was in effect only for spinal disc disease.  This physician opined that it was not likely that any of the Veteran's medical conditions, including his service-connected disability, caused or aggravated his AML.  He also opined that the Veteran's AML was not related etiologically to "any disability of military service origin."

In response to a request for records of the Veteran's alleged in-service ionizing radiation exposure, the U.S. Army Dosimetry Center informed the RO in October 2012 that it had no records of such exposure.  This facility also informed the RO that its records dated back only to mid-1954.

In February 2013, a panel of 2 VA radiation oncologists opined, "It is inconceivable to us (a probability below 50%) that the acute myeloid leukemia in this particular case was caused by a short tour of duty as a medical technician for 3 months some 56 years before" being diagnosed as having AML.  These oncologists concluded that it was less likely than not that the Veteran's AML was caused or aggravated by his 3-month tour as a medical technician "and his claim to have been exposed to x-rays at that time."  The rationale for this opinion was a review of the claims file, a comparison of the Veteran's duties as a medical technician with the duties of an x-ray technician, a description of the job duties of both a medical technician and an x-ray technician, and a review of relevant medical literature.  These oncologists stated that there was "no mention of taking x-rays" in the job description for a medical technician found in a 1944 U.S. Army Manual that they reviewed.  They noted that this was in contrast with the job description for an x-ray technician found in the same U.S. Army Manual.  These VA radiation oncologists also stated:

While it is possible that this Veteran took an occasional x-ray in some sense of that word, it would be presumptive to say that he worked as an x-ray technician that requires formal didactic instruction as well as considerable on-the-job training.

The evidence that [AML] can be caused by radiation is primarily the Hiroshima-Nagasaki data set from 1945.  The doses received in this case were enormous.  These leukemias manifested themselves with a peak approximately 6 years after exposure with rare outliers at 15 years.  Another source of data that implicates ionizing radiation as a cause of [AML] is the treatment of British patients with ankylosing spondylosis with orthovoltage x-rays.  Again, the doses here are far above anything expected from routine hospital work and the extrapolation from low to high doses is fraught with error.

In response to a request from the RO for a radiation dose reconstruction for the Veteran, the U.S. Army Medical Command notified the RO in January 2014 that, after reviewing the Veteran's WD AGO Form 100, "a formal dose reconstruction is not warranted for [the Veteran].  It is highly unlikely that he would have been exposed to ionizing radiation performing duties as a medical technician.  Medical technicians do not take x-rays; specially trained technicians (x-ray technologists or radiologic technologists) perform those duties.  Any incidental exposure from working at a medical treatment facility would be minimal."  This Army command also notified the RO that none of the "duties, location[s], and identified time frames" on the Veteran's WD AGO Form 100 constituted a radiation risk activity.

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure, for purposes of receiving DIC.  The Appellant has contended that the Veteran was exposed to ionizing radiation while working as a medical technician for 3 months during active service, which she believes caused or contributed to his death from AML several decades later.  The record evidence does not support the Appellant's assertions regarding the Veteran's alleged in-service ionizing radiation exposure or an etiological relationship between the cause of the Veteran's death and active service.  It shows instead that the Veteran was not exposed to ionizing radiation while working as a medical technician and his fatal AML was not related to active service or any incident of service.  

The Board acknowledges initially that the Veteran's Separation Qualification Record (WD AGO Form 100) indicates that he was a medical technician for 3 months while on active service during World War II.  The Board also acknowledges initially that the cause of the Veteran's death was AML which is considered a radiogenic disease for radiation-exposed Veterans who participated in radiation-risk activity during service.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  The U.S. Army Medical Command concluded, however, that working as a medical technician would not involve any meaningful exposure to ionizing radiation as the duties of a medical technician do not involve taking x-rays.  This is in accord with the findings of a panel of 2 VA radiation oncologists in February 2013 concerning the lack of ionizing radiation exposure for a U.S. Army medical technician.  The February 2013 findings by a panel of 2 VA radiation oncologists concerning the Veteran's lack of in-service ionizing radiation exposure were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The U.S. Army Medical Command also concluded that a formal radiation dose reconstruction was not required because it was highly unlikely that the Veteran had been exposed to ionizing radiation during active service since none of his in-service duties constituted a radiation-risk activity.  See 38 C.F.R. § 3.309.  

The Board already has found it reasonable to conclude that referral to the Undersecretary for Health is not required in this case because it would not have been feasible for the Undersecretary to prepare a radiation dose estimate for the Veteran based on the Army's findings of no formal radiation dose reconstruction due to no participation in radiation-risk activity.  Having reviewed the record evidence, the Board finds that the Veteran was not a radiation-exposed Veteran who participated in radiation-risk activity at any time during active service, including while working as a medical technician for 3 months in service.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3); see also Bastien, 599 F.3d at 1306.  Because all of the criteria for service connection for a claimed disability or injury based on in-service ionizing radiation exposure have not been met, the Appellant's claim of service connection for the cause of the Veteran's death on a presumptive basis due to ionizing radiation exposure must be denied.  See also 38 C.F.R. § 3.311(b).

The Appellant also is not entitled to service connection for the cause of the Veteran's death on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The record evidence does not support finding an etiological link between the Veteran's fatal AML and active service or any incident of service.  It is undisputed that the Veteran was not diagnosed as having or treated for AML until several weeks prior to his death in 2002, approximately 56 years after his service separation.  Although it appears that some of the Veteran's service treatment records may have been lost in the July 1973 fire at the NPRC, the available service treatment records show no complaints of or treatment for AML at any time during active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337 (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In the Joint Motion for Remand, both parties noted that the Board had not addressed multiple articles submitted by the Appellant in support of her claim.  See Joint Motion for Remand dated October 1, 2009, at pp. 8.  Because the Board is bound by the Court's October 2009 Order granting the Joint Motion for Remand, it will address the articles submitted by the Appellant in support of her claim.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).

In this case, the Appellant submitted several articles on the technology used during World War II, including radar, an article on a medical study involving patients with AML, and an article on U.S. Army soldiers allegedly exposed to chemicals at the Edgewood Arsenal while on active service in support of her claim.

As noted above, the information provided by the U.S. Army Medical Command does not establish that the Veteran was exposed to a radiation risk activity, given the duties, locations, and identified times that were detailed on the Veteran's WD AGO Form 100.  Rather, this information reveals that it was highly unlikely that the Veteran would have been exposed to ionizing radiation while performing the duties of a medical technician, explaining that a medical technician did not take x-rays and that any incidental exposure from working a medical facility would be minimal.  Thus, the service department source indicates that the Veteran did not suffer the levels and types of exposure described in the medical texts.

The Board also points out that the medical articles submitted by the Appellant in this case were not accompanied by the opinion of any medical expert which tended to link the cause of the Veteran's death to active service or any incident of service, to include any alleged in-service ionizing radiation exposure.

Accordingly, for reasons discussed above, the medical articles submitted by the Appellant do not support her contention that the Veteran's fatal AML resulted from any alleged in-service exposure to radiation, when compared against the service department source.  Therefore, the Board finds that the medical articles, standing alone, are insufficient to establish a competent medical nexus opinion as to the origin and cause of the Veteran's AML, and thus are entitled to no probative value.

The Board finds it highly significant that although the Veteran entered a VA long-term care facility in March 2001 and was hospitalized at a VAMC continuously between July 2002 and his death 1 month later in August 2002, he did not report - and the multiple VA clinicians who treated him during the time period between his entering a long-term care facility and his death approximately 17 months later did not indicate - any relevant medical history of complaints of or treatment for AML prior to a positive bone marrow test in July 2002.  The Board also finds it highly significant that, while the Veteran was undergoing almost continuous medical treatment for a variety of ailments, to include AML, for several weeks prior to his death, his VA treating physicians also did not indicate that there was an etiological relationship between his AML and active service.  

Critically, a VA physician opined in September 2006 that it was not likely that the Veteran's service-connected disability caused or aggravated his AML.  This physician also opined that the Veteran's AML was not related etiologically to "any disability of military service origin."  The September 2006 VA physician's opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Appellant finally has not identified or submitted any evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that the Veteran's alleged in-service ionizing radiation exposure led to his death from AML several decades later.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to ionizing radiation during service and did not experience symptoms of AML until approximately 56 years after his service separation.  Further, the Board concludes that the Appellant's assertion of continued symptomatology since active service, while competent, is not credible.  And no medical evidence has been identified or submitted to support the Appellant's assertions of an etiological link between the Veteran's fatal AML and active service or any incident of service.

The Board has weighed the Appellant's statements as to continuity of the Veteran's symptomatology between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service.  The Appellant's assertions also are outweighed by the medical evidence (in this case, VA physician's opinions in September 2006 and in February 2013) which found no etiological link between the cause of the Veteran's death and active service, including as due to ionizing radiation exposure.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms.



ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure, for purposes of receiving DIC is not warranted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


